J-A16023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALAN B. ZIEGLER                                   IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellant

                     v.

COMCAST CORPORATION D/B/A
COMCAST BUSINESS

                          Appellee                   No. 2073 MDA 2019


              Appeal from the Order Dated November 18, 2019
               In the Court of Common Pleas of Berks County
                        Civil Division at No: 18-00353


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                             FILED APRIL 7, 2021

      Appellant, Alan B. Ziegler, appeals from the November 18, 2019 order

sustaining in part the preliminary objections of Appellee, Comcast Corporation

d/b/a Comcast Business. We quash.

      The trial court recited the pertinent facts and procedural history:

             [Appellant] alleged that in July 2017, he began negotiating
      with a business account executive of [Appellee] to switch his
      telephone and internet service to [Appellee] from another
      provider. During negotiations, [Appellant] insisted that the sales
      tax and other fees be included in the negotiated sum for telephone
      and internet services to establish a monthly amount certain on the
      billing of his account. [Appellant] alleged that the account
      executive estimated the sales taxes and other fees to be
      approximately ten percent of the contract price. [Appellant]
      claimed that on July 24, 2017, [Appellee] sent [Appellant] a
      writing confirming the monthly charges were $204.65 (which
      amount [Appellant] insists included taxes and fees), plus a one-
      time installation charge of $119.80. However, [Appellant’s]
      Exhibit “A” to the Complaint contradicts [Appellant’s] claim. The
J-A16023-20


     exhibit shows what is described as “Estimated Monthly Recurring
     Charges” of $204.65. In fact, the next sentence clearly states,
     “Estimated monthly recurring charges may not reflect all
     applicable discounts. Excludes equipment and usage-based fees,
     taxes, and surcharges.”

            Starting in October 2017 [Appellee] billed [Appellant]
     $204.65 plus taxes and fees. This continued until June of 2018[.]
     [Appellant] paid only the estimated monthly charges and not the
     applicable taxes and fees. On April 6, 2018, [Appellee] shut off
     [Appellant’s] services because the bills were not being paid in full.
     [Appellant] made his regular $204.65 monthly payment and the
     services were restored. [Appellant’s] services were shut off again
     on April 11, 2018 and [Appellant] filed an emergency injunction
     requesting that [Appellee] be ordered to turn on and leave on
     [Appellant’s] services pending further order of court.          The
     injunction was granted on April 11, 2018. On June 18, 2018,
     [Appellant] filed a complaint against [Appellee] demanding
     damages “in excess of $50,000.” The complaint asserts three
     causes of action: at count 1, breach of contract; at count II,
     fraud; and count III, negligent misrepresentation. Although
     [Appellant’s] demand is “in excess of $50,000,” the actual amount
     in controversy is $445.65 as calculated and itemized at paragraph
     7 of [Appellee’s] preliminary objections to [Appellant’s] complaint.

            [Appellee] raised three preliminary objections seeking: 1)
     to enforce a contractual arbitration clause, arguing that small
     claims are excluded from the arbitration provision and unless
     [Appellant’s] claims were determined by this court to be within
     the jurisdiction of small claims courts and referred to a magisterial
     district justice, the matter must be referred to contractually
     mandated AAA arbitration; 2) dismissal of the fraud and negligent
     misrepresentation claims because, [Appellee] argued, pursuant to
     the gist of the action doctrine, [Appellant] is prohibited from
     pleading tort claims for fraud and negligent misrepresentation
     because he attached a copy of a contract to the complaint to
     support his claim under a theory of breach of contract; and 3)
     dismissal of [Appellant’s] breach of contract claim because
     [Appellant’s] allegation that taxes and fees in addition to the
     contract amount constituted breach is contradicted by
     [Appellant’s] own Exhibit “A” to the complaint which exhibit
     comprises the contract and incudes language clearly and
     inarguably excepting taxes and fees from the contract amount.



                                     -2-
J-A16023-20


Trial Court Opinion, 10/3/18, at 1-3.

       On August 6, 2018, the trial court sustained Appellee’s preliminary

objections to Appellant’s fraud and negligent misrepresentation causes of

action and overruled the objection to the breach of contract claim. The court

dismissed Appellant’s complaint without prejudice to refile it before a

magisterial district judge, given that the amount in controversy was $445.65.1

Appellant filed a timely appeal from the August 6, 2018 order. On March 27,

2019, this Court quashed, concluding that the order was interlocutory because

it did not dispose of all claims and parties. Zeigler v. Comcast Commc’ns,

1431 MDA 2018 (Pa. Super. 2019) (unpublished memorandum).                  On

November 4, 2019, Appellee filed a motion in the trial court requesting

reconsideration of a prior order forbidding Appellee to terminate Appellant’s

services. On November 18, 2019, the trial court entered an order permitting

Appellee to terminate services unless Appellant filed a complaint before the

magisterial district judge within thirty days.   Appellant filed a motion for

reconsideration on December 2, 2019. The trial court denied reconsideration

on December 17, 2019, and Appellant filed this appeal the same day.




____________________________________________


1  The parties’ contract requires arbitration of any claim arising thereunder
unless the amount in dispute falls within the jurisdiction of a magisterial
district judge. The trial court’s directive to proceed before a magisterial
district judge came in response to Appellee’s preliminary objection seeking to
enforce an arbitration agreement as per Pa.R.C.P. No. 1028(a)(6).

                                           -3-
J-A16023-20


      Appellant raises seven issues for our review, including his argument that

he has appealed from a final order. We will confine our analysis to the finality

of the trial court’s order, as we find that issue dispositive. An appeal to this

Court lies only from a final order, unless otherwise provided by rule or statute.

Puricelli v. Puricelli, 667 A.2d 410, 412 (Pa. Super. 1995). If the order

before us is not final and appealable, we lack jurisdiction. Id. A final order is

one that disposes of all claims and parties. Pa.R.A.P. 341(b)(1). For example,

a final order is one that dismisses a complaint in full and with prejudice. Meir

v. Stewart, 683 A.2d 930 (Pa. Super. 1996).

      As we explained, the order on appeal was nothing more than a minor

revision of a prior order, entered June 20, 2018, which forbade Appellee to

terminate Appellant’s services during the pendency of this litigation. The order

on appeal permitted Appellee to terminate Appellant’s services unless

Appellant filed a complaint before the magisterial district judge within thirty

days. Instead, Appellant filed this appeal.

      In essence, the procedural posture of this case remains unchanged since

the prior appeal. Appellant’s tort claims have been dismissed, and his breach

of contract claim has been dismissed without prejudice to file it before a

magisterial district judge, as per the August 7, 2018 order from which

Appellant previously appealed.     Appellant never attempted to amend his

complaint, and therefore Appellee filed no new preliminary objections. The

prior panel of this Court held that no final appealable order existed where the


                                      -4-
J-A16023-20


trial court dismissed Appellant’s complaint without prejudice to refile his claim

before a magisterial district judge. Zeigler, 1431 MDA 2018. That holding is

the law of this case, and it is controlling here. See Melley v. Pioneer Bank,

N.A., 834 A.2d 1191, 1204 (Pa. Super. 2003) (noting that law of the case

doctrine provides that “a court involved in later phases of a litigated matter

should not reopen questions decided by another judge of the same court or

by a higher court in earlier phases”), appeal denied, 847 A.2d 1287 (Pa.

2004).

      Appellant counters that he cannot file a declaratory judgment action in

magisterial district court because a magisterial district court is not a court of

record. Appellant’s Brief at 11, 16. Whatever the merit of this assertion, it

does not render the order before us final and appealable.            Appellant’s

complaint did not seek declaratory relief; his causes of action sounded in

breach of contract and tort and he sought money damages. The trial court

has not dismissed all causes of action with prejudice, nor has Appellant filed

a praecipe to dismiss his complaint with prejudice, as the prior panel of this

Court suggested he might.          Zeigler, 1431 MDA 2018, (unpublished

memorandum at 5). Thus, we once again must quash Appellant’s appeal.

      Appellee, in its brief, has requested counsel fees pursuant to Pa.R.A.P

2744. That Rule permits this Court to award reasonable counsel fees if we

determine that “an appeal is frivolous or taken solely for delay or that the

conduct of the participant against whom costs are to be imposed is dilatory,


                                      -5-
J-A16023-20


obdurate, or vexatious.” Pa.R.A.P. 2744. An appeal is frivolous if it lacks any

basis in law or fact. Gargano v. Terminix Int’l Co., L.P., 784 A.2d 188, 195

(Pa. Super. 2001). If this Court concludes that this standard is met, we return

the case to the trial court for computation of an appropriate award of counsel

fees.    Mellon Bank, N.A. v. Durzinsky, 800 A.2d 955, 958 (Pa. Super.

2002).

        As we have explained, Appellant has filed a second appeal from a case

that remains in the same procedural posture that led this court to quash his

prior appeal. This appeal clearly has no basis in law or fact, and we can only

conclude that Appellant sought to delay these proceedings by appealing to this

court rather than proceeding as directed by the trial court or seeking to have

this action dismissed with prejudice. Appellant has thus prolonged the efficacy

of an order preventing Appellee from terminating his services. We observe,

also, that some of Appellant’s arguments are disingenuous. Appellant claims

he cannot proceed before a magistrate because declaratory relief is

unavailable there. In support of that argument, he concedes that he “has no

cause of action for breach of contract.” Appellant’s Brief at 16. On the next

page, he begins his merits analysis with an argument that the trial court erred

in dismissing his validly pled breach of contract claim. Id. at 17. Given the

foregoing, we direct the trial court to award Appellee counsel fees reasonably

incurred in connection with this appeal.




                                     -6-
J-A16023-20


      Appeal quashed. Case remanded for entry of an award of counsel fees

in favor of Appellee. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/07/2021




                                     -7-